As filed with the Securities and Exchange Commission on April 11, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 AMREP CORPORATION (Exact name of Registrant as specified in its charter) Oklahoma59-0936128 (State or other jurisdiction(I.R.S. Employer of incorporation or organization) Identification Number) 300 Alexander Park, Suite 204 Princeton, NJ 08540 (609) 716-8200 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Peter M. Pizza Vice President and Chief Financial Officer AMREP Corporation 300 Alexander Park, Suite 204 Princeton, NJ 08540 (609) 716-8210 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies of all communications to: Christopher V. Vitale, Esq. Vice President, General Counsel and Secretary AMREP Corporation 300 Alexander Park, Suite 204 Princeton, NJ 08540 F. Douglas Raymond III, Esq. Brian J. Lynch, Esq. Drinker Biddle & Reath LLP One Logan Square, Suite 2000 Philadelphia, PA 19103 (215) 988-2700 Approximate date of commencement of proposed sale to the public: As soon as practicable after the effective date of this Registration Statement. If the only securities being registered on this form are being offered pursuant to dividend or interest reinvestment plans, please check the following box.  If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box. ý If this form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box.  If this form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer 
